           Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 1 of 12




                                               UNITED STATES DISTRICT COURT
                                          FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                                                                                              09/09/2020

FASHION LEAF GARMENT CO., LTD. and CTR
HOLDINGS LLC,

                           Plaintiffs,

             v.

RINGER JEANS LLC, RINGER JEANS
APPAREL LLC, RINGERJEANS LLC, NEW
AGE BRANDING LLC, E-Z APPAREL, LLC,
ESSENTIALS NEW YORK LLC, ESSENTIALS
NEW YORK APPAREL, LLC, LIMITED
FASHIONS, LLC, GABRIEL ZEITOUNI and
CHARLES AZRAK,                                                                                 C.A. No. 19-cv-03381-ALC-BCM
                           Defendants.                                                         STIPULATED PROTECTIVE ORDER
--------------------------------------------------------------------------------------------


ANHUI GARMENTS IMPORT & EXPORT CO.,
LTD.,

                           Intervenor Plaintiff,

             v.

NEW AGE BRANDING LLC, and LIMITED
FASHIONS, LLC

                           Intervenor Defendants.



                  The Court having found that good cause exists for issuance of an appropriately tailored

   confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

   to the following provisions, it is hereby ORDERED that any person subject to this Protective

   Order – including without limitation the parties to this action, their attorneys, representatives,

   agents, experts and consultants, acting as such, all third parties providing discovery in this action,

                                                                                         1
     Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 2 of 12




and all other interested persons with actual or constructive notice of this Protective Order shall

adhere to the following terms, upon pain of contempt:

Introduction and Scope

This Protective Order shall govern any and all manner and means of discovery between the parties,

including entry onto land or premises, inspection of any and all documents and electronically

stored information, and disclosure of information by other means, including communications

between counsel. This Protective Order applies to all information produced or disclosed since the

filing of this action regardless of whether such information was produced or disclosed prior to or

after the entry of this Protective Order.

Discovery Materials May Be Designated as Confidential

    1. Any person subject to this Protective Order who receives from any other person any

        “Discovery Material” (i.e., information of any kind provided in the course of discovery in

        this action) that is designated as “Confidential” or “Highly Confidential – Attorneys Eyes

        Only” (together, “Confidential Information”) pursuant to the terms of this Protective Order

        shall not disclose such Confidential Discovery Material to anyone else except as expressly

        permitted hereunder.

    2. The person producing Discovery Material may designate as “Confidential” any portion

        thereof that contains non-public business, commercial, financial, or personal information,

        or information the producing person would not normally reveal to third parties except in

        confidence, or has undertaken with others to maintain its confidence, the public disclosure

        of which is either restricted by federal, state or People’s Republic of China (“PRC”) law

        or would likely, in the good faith opinion of the producing person, seriously harm the




                                                2
Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 3 of 12




   producing person’s business, commercial, financial, or personal interests or cause the

   producing person to violate his, her, or its privacy or confidentiality obligations to others.

3. The person producing Discovery Material may designate as “Highly Confidential –

   Attorneys Eyes Only” any portion thereof that the producing person reasonably and in

   good faith believes that meets the same requirements as those for that designated as

   “Confidential” and that in addition contains: trade secrets or information concerning

   confidential research and development, or other commercial information that has value

   from not being generally known, and the disclosure of which creates a substantial risk of

   serious harm to the producing person; private personal information, including the types of

   information subject to the requirements of Fed. R. Civ. P. 5.2.; or other information and

   material, the public disclosure of which is likely to cause substantial injury to the

   producing person and/or its current or prospective business or business relationships.

   Where the confidential portion is reasonably separable from the non-confidential portion,

   via redaction or otherwise, only the confidential portion shall be so designated.

4. With respect to the confidential portion of any Discovery Material other than deposition

   transcripts and exhibits, the producing person or that person’s counsel may designate such

   portion as “Confidential” or “Highly Confidential – Attorneys Eyes Only” by stamping or

   otherwise clearly marking as “Confidential” or “Highly Confidential – Attorneys Eyes

   Only” the document or protected portion in a manner that will not interfere with legibility

   or audibility.

5. Deposition testimony may be designated as “Confidential” or “Highly Confidential –

   Attorneys Eyes Only” either on the record during the deposition or in writing within five

   (5) business days of receipt of the transcript. If so designated, the final transcript of the



                                            3
    Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 4 of 12




       designated testimony shall be bound in a separate volume and marked “Confidential

       Information Governed by Protective Order” by the reporter. During a deposition, the

       deponent or any counsel present at the deposition may invoke the provisions of this

       Protective Order in a timely manner, giving adequate warning to counsel for the Party that

       testimony about to be given is Confidential Information. The designating party shall have

       the right to exclude any person not entitled under this Protective Order to receive the

       Confidential Information.

   6. In the case of hearing testimony, whenever counsel deems that any question or line of

       questioning calls for the disclosure of Confidential Information, counsel may designate on

       the record prior to such disclosure that the information is Confidential Information and the

       designating party may also request to exclude any person not entitled under this Protective

       Order to receive the Confidential Information.

   7. If at any time prior to the trial of this action, a producing person realizes that some portion

       of Discovery Material that that person previously produced without limitation should be

       designated as “Confidential,” the producing person may so designate that portion by

       promptly notifying all parties in writing. Such designated portion of the Discovery

       Material will thereafter be treated as Confidential under the terms of this Protective Order.

       In addition, the producing person shall provide each other party with replacement versions

       of such Discovery Material that bears the “Confidential” or “Highly Confidential –

       Attorneys Eyes Only” designation within two (2) business days of providing such notice.

Who May Receive Confidential Material

   8. No person subject to this Protective Order, other than the producing person, shall disclose

       any Confidential Discovery Material to any other person whomsoever, except to:



                                                4
Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 5 of 12




     (a) the parties to this action, including employees of the parties that counsel in good

        faith believe need to have access to such information for the prosecution or defense

        of this matter, provided such person has first executed a Non-Disclosure

        Agreement in the form annexed hereto;

     (b) counsel retained specifically for this action, including any paralegal, clerical or

        other assistant employed by such counsel and assigned specifically to work on this

        action;

     (c) as to any document, its author, its addressee, and any other person shown on the

        face of the document as having received a copy;

     (d) any witness who counsel for a party in good faith believes may be called to testify

        at trial or deposition in this action, provided such person has first executed a Non-

        Disclosure Agreement in the form annexed hereto;

     (e) any person retained by a party to serve as an expert witness or consultant or

        otherwise provide specialized advice to counsel in connection with this action,

        provided such person has first executed a Non-Disclosure Agreement in the form

        annexed hereto;

     (f) stenographers and video technicians engaged to transcribe or record depositions

        conducted in this action;

     (g) independent photocopying, graphic production services, or other litigation support

        services employed by the parties or their counsel to assist in this action, including

        computer service personnel performing duties in relation to a computerized

        litigation system;

     (h) the Court and its staff; and



                                         5
    Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 6 of 12




           (i) any other person whom the producing person, or other person designating the

               Discovery Material “Confidential,” agrees in writing may have access to such

               Confidential Discovery Material.

    9. Prior to the disclosure of any Confidential Discovery Material to any person referred to in

       subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy

       of this Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed

       hereto, stating that that person has read this Protective Order and agrees to be bound by

       its terms. Counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow,

       and produce it to opposing counsel either prior to such person being permitted to testify

       (at deposition or trial) or at the conclusion of the case, whichever comes first.

    10. All Confidential Information subject to this Protective Order that is received by a party

       shall be kept in secure facilities or otherwise stored in a manner to prevent its disclosure

       to unauthorized persons or the public.

    11. Unless otherwise specified in this Protective Order, all Confidential Information or

       information so designated, including all copies, excerpts, summaries, or compilations

       thereof, plus testimony, conversations, or presentations by parties or counsel to or in court

       or in other settings that might reveal Confidential Information, may not be used outside

       this action for any purpose whatsoever.

Filing Confidential Materials in this Action

    12. Any person who either objects to or disagrees with any designation of confidentiality, may

       at any time prior to the trial of this action serve upon the designating person and all other

       parties a written notice stating with particularity the grounds of the objection or




                                                 6
    Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 7 of 12




       disagreement. If agreement cannot be reached promptly, counsel for all affected persons

       shall request a joint telephone call with the Court to obtain a ruling.

    13. Notwithstanding the designation of material as “Confidential” or “Highly Confidential –

       Attorneys Eyes Only” in discovery, there is no presumption that such Confidential

       Discovery Material will be filed with the Court under seal. The parties shall follow § 3 of

       Judge Moses’s Individual Practices with respect to pretrial requests for filing under seal.

    14. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

       afford confidential treatment to any Discovery Material introduced in evidence at trial,

       even if such material was previously designated as Confidential or sealed during pretrial

       proceedings.

    15. Each person who has access to Confidential Discovery Material shall take all due

       precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

    16. If, in connection with this litigation, and despite having taken reasonable steps to prevent

       the disclosure of information that it claims is subject to a claim of attorney-client privilege

       or attorney work product, a producing person inadvertently discloses information subject

       to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

       Disclosed Information”), such disclosure, in itself, shall not constitute or be deemed a

       waiver or forfeiture of any claim of privilege or work product protection with respect to

       the Inadvertently Disclosed Information and its subject matter.

    17. If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,

       within five (5) business days, return or destroy all copies of the Inadvertently Disclosed




                                                 7
    Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 8 of 12




       Information, and provide a certification of counsel that all such information has been

       returned or destroyed.

    18. Within five (5) business days of the notification that such Inadvertently Disclosed

       Information has been returned or destroyed, the disclosing person shall produce a privilege

       log with respect to the Inadvertently Disclosed Information.

    19. If a receiving person thereafter moves the Court for an order compelling production of the

       Inadvertently Disclosed Information, that motion shall be filed under seal, and shall not

       assert as a ground for entering such an order the mere fact of the inadvertent production.

       The disclosing person retains the burden of establishing the privileged or protected nature

       of any Inadvertently Disclosed Information. Nothing in this Protective Order shall limit

       the right of any party to request an in camera review of the Inadvertently Disclosed

       Information.

Termination of the Litigation

    20. This Protective Order shall survive the termination of the litigation. Within 30 calendar

       days of the final disposition of this action, all Confidential Discovery Material and all

       copies, summaries, or compilations, thereof, including all electronic copies not contained

       in document databases, and including all notes of counsel, consultants, or others that

       incorporate in whole or in part information from Confidential Discovery Material, shall

       be promptly returned to the producing person, or, upon permission of the producing

       person, destroyed.

    21. In the event that a party is dismissed by agreement from the case prior to conclusion of

       this matter in its entirety, all material containing Confidential Information or information

       so designated, other than pleadings, discovery responses, and exhibits contained in the



                                                8
      Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 9 of 12




         official court record, and attorney work product documents produced by the dismissed

         party shall be returned to the dismissed party or shall be destroyed within 30 calendar days

         from entry of the dismissal order. Counsel for any party or third-party that received

         Confidential Information or information so designated from a dismissed party shall make

         written certification of compliance with this provision and shall deliver the same to the

         dismissed party within 90 calendar days after the entry of the dismissal order.

      22. During the pendency of this case only, this Court shall retain jurisdiction over all persons

         subject to this Protective Order to the extent necessary to enforce any obligations arising

         hereunder or to impose sanctions for any contempt thereof.


         SO STIPULATED.


         For Intervenor Plaintiff:

By:     /s/ Vincent Filardo, Jr.
        Vincent Filardo, Jr.
        500 Fifth Avenue, 50th Floor
        New York, NY 10110
        Telephone: (212) 319-4755

         Dated: September 8, 2020


         For Plaintiffs:

         Law Offices of Bernard H. Fishman

By:     /s/ Bernard H. Fishman
        Bernard H. Fishman, Esq.
        (BF 1340)
        437 Madison Avenue, 24th Floor
        New York, NY 10022
        Telephone: (212) 922-9191
        Fax: (212) 599-5085

         Dated: September 8, 2020

                                                   9
      Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 10 of 12




For Defendants and Intervenor Defendants:

GOLDBERG WEPRIN FINKEL GOLDSTEIN

By:     /s/ Joseph Ted Donovan                   The Court construes ¶ 6 to refer to pretrial hearing
        Kevin J. Nash                            testimony, not trial testimony, which is addressed in
        (KN 6274)                                ¶ 14. The parties are advised that, although they may
        Joseph Ted Donovan                       request to exclude persons from a hearing, they
        1501 Broadway, 22nd Floor
                                                 should not presume that the Court will grant that
        New York, NY 10036
                                                 request.
        Telephone: (212) 221-5700
        Fax: (212) 221-6532

        Dated: September 8, 2020




                                                 SO ORDERED.



                 September 9 , 20__
        Dated: _____________     20              _____________________________
                                                 Hon. BARBARA MOSES
                                                 United States Magistrate Judge




                                            10
          Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 11 of 12




                                               UNITED STATES DISTRICT COURT
                                          FOR THE SOUTHERN DISTRICT OF NEW YORK




FASHION LEAF GARMENT CO., LTD. and CTR
HOLDINGS LLC,

                           Plaintiffs,

             v.

RINGER JEANS LLC, RINGER JEANS
APPAREL LLC, RINGERJEANS LLC, NEW
AGE BRANDING LLC, E-Z APPAREL, LLC,
ESSENTIALS NEW YORK LLC, ESSENTIALS
NEW YORK APPAREL, LLC, LIMITED
FASHIONS, LLC, GABRIEL ZEITOUNI and
CHARLES AZRAK,                                                                                 C.A. No. 19-cv-03381-ALC-BCM
                           Defendants.                                                         NON-DISCLOSURE AGREEMENT
--------------------------------------------------------------------------------------------


ANHUI GARMENTS IMPORT & EXPORT CO.,
LTD.,

                           Intervenor Plaintiff,

             v.

NEW AGE BRANDING LLC, and LIMITED
FASHIONS, LLC

                           Intervenor Defendants.



                  I, _________________________ [print name], acknowledge that I have read and

   understand the Protective Order in this action governing the non-disclosure of those portions of

   Discovery Material that have been designated as Confidential or “Highly Confidential –

   Attorneys Eyes Only”. I agree that I will not disclose such Confidential Discovery Material to

   anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

                                                                                        11
   Case 1:19-cv-03381-ALC-BCM Document 125 Filed 09/09/20 Page 12 of 12




return all discovery information to the party or attorney from whom I received it. By

acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New

York for the purpose of any issue or dispute arising hereunder and that my willful violation of

any term of the Protective Order could subject me to punishment for contempt of Court.


       Dated: ________________             _______________________________
                                              [Signature]




                                             12
